Citation Nr: 1014649	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-28 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to an earlier effective date prior to April 
26, 2002, for the grant of a compensable disability 
evaluation for degenerative joint disease of the right knee, 
to include whether clear and unmistakable error (CUE) exists 
in prior rating decisions issued in September 1980, March 
2000, and July 2002.

2.  Entitlement to an earlier effective date prior to April 
26, 2002, for the grant of a compensable disability 
evaluation for degenerative joint disease of the left knee, 
to include whether clear and unmistakable error (CUE) exists 
in prior rating decisions issued in September 1980, March 
2000, and July 2002.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1961 to March 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  That decision increased the disability 
evaluations for degenerative joint disease of the right and 
left knees to 40 percent each effective from September 16, 
2005.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in January 
2008, and it has since been returned to the Board.  

A hearing was held on November 7, 2007, by means of video 
conferencing equipment with the appellant in Lincoln, 
Nebraska, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To afford the Veteran due process.

The Board previously remanded the case in January 2008 noting 
that the Veteran had claimed CUE in a July 2002 rating 
decision and that he not been adequately notified of the laws 
and regulations pertaining to CUE claims.  In particular, the 
Board observed that the RO had not adjudicated the CUE claim 
and that the August 2006 statement of the case did not 
contain the pertinent laws and regulations.  Therefore, the 
Board determined that a remand was necessary in order to 
afford the Veteran due process of law.  

Following the January 2008 remand, the Appeals Management 
Center (AMC) sent a notice letter to the Veteran in February 
2008 in which he was notified of what evidence was necessary 
to substantiate a claim for an earlier effective date.  The 
letter also explained how disability ratings and effective 
dates are determined.  The AMC subsequently readjudicated the 
claims in a January 2010 supplemental statement of the case 
(SSOC).  The SSOC specifically addressed the claim that CUE 
existed in the March 2000 and July 2002 rating decisions and 
contained the pertinent laws and regulations, namely 
38 C.F.R. § 3.105.  

Nevertheless, the Board notes that the Veteran's 
representative is now contending that there was CUE in a 
September 1980 rating decision, which granted service 
connection for gunshot wounds of both lower extremities and 
assigned separate noncompensable evaluations effective from 
November 14, 1978.  In particular, his representative noted 
in a February 2010 informal hearing presentation that the 
September 1980 rating decision had conceded that the Veteran 
had through and through gunshot wounds, but found no muscle 
damage or residual compensable disability referable to scars.  
He contended that the regulations in effect in 1980 provided 
that a through and through gunshot wound should have been 
considered at least a moderate degree.  As such, he argued 
that service connection for gunshot wounds should have been 
awarded with compensable evaluations for each knee in the 
September 1980 rating decision and should have had an 
effective date from November 1978.   However, as also noted 
by the Veteran's representative, the RO has not yet 
adjudicated the issue of whether CUE exists in the September 
1980 rating decision.  The Board notes that a decision on the 
CUE claim could change the outcome of the Veteran's claims 
for an earlier effective date.  Therefore, the Board finds 
that a remand is necessary in order to afford the Veteran due 
process of law.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should forward the claims 
file to the Veteran's local 
representative to review the claims file 
and to allow reasonable time to submit 
any additional information, evidence, 
and/or argument.  

2.  The case should then be reviewed by 
the RO on the basis of additional 
information, evidence, or argument, if 
any.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is certified to the Board for appellate 
review.  This SSOC should address the 
issue of whether CUE exists in the 
September 1980 rating decision.  

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the Veteran until he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


